  Case 18-80428        Doc 29    Filed 10/05/18 Entered 10/05/18 15:50:41         Desc Main
                                   Document     Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION

 In re:                                        )
                                               )
 CRUMP, MAUREEN ANNE                           )   Bankruptcy Case No. 18-80428 TML
                                               )   Chapter 7
                                               )
 Debtor(s).                                    )


                                     CERTIFICATE OF SERVICE


       The undersigned certifies that on October 5, 2018, I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

          CRUMP, MAUREEN ANNE
          31 BRAEBURN LANE
          BARRINGTON, IL 60010

          THOMAS C O'BRIEN
          STATELINE LEGAL, LLC
          950 MAIN STREET
          ANTIOCH, IL 60002
          (Via ECF Electronic Transmission)


/s/ Debbie M. Harris

STEPHEN G. BALSLEY, Trustee
6833 STALTER DRIVE
ROCKFORD, IL 61108
(815) 962-6611
sbalsley@bslbv.com
